Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending in this application.
Applicant’s election without traverse of the invention of Group I in the response filed on 12/3/2021 is noted again.  Claims 6-17 stand withdrawn from further consideration as being directed to non-elected subject matter.  Claims 1-5 and 18-19 will presently be examined to the extent that they read on “sterol biosynthesis inhibitors” of claim 1.  
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because “Use of the mixture of claim 1” is not a process, machine, manufacture or composition of matter.  
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “Use of the mixture of claim 1” but the claim fails to recite a complete invention.  One skilled in the art would not be able to determine what exactly is covered by the “Use” claim.  The claim is therefore indefinite.  
Claim 18 cannot be further treated on the merits because it is non-statutory and its metes and bounds cannot be determined.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/122802 in view of Leonard, and Issac.  
WO 2016/122802 discloses compound 145, which is the compound of instant application’s claim-recited formula (I) compound, as a fungicide.  See pages 79 and 246 in view of paragraphs 3-4 and data on pages 456, 463-465.  Low volume activity against wheat leaf blotch, Zymoseptoria tritici, is disclosed as “A,” which is the highest rating.  See Example A, paragraphs 105-107; see also pages 455-456 in view of page 463, LV activity of compound 145 against SEPTTR.  Compound 145 is shown to be effective against many other fungal pathogens (pages 463-465).  Synergistic mixture with other fungicides at weight ratio of 1:100 to 100:1 is disclosed, including mixture with difenoconazole, epoxiconazole, prothioconazole, and other sterol biosynthesis inhibitor fungicides such as propiconazole, simeconazole, tridemorph, fenpropidin, spiroxamine, and fenhexamid (paragraphs 39-40).  The combined use with another fungicide provides control of “a wider variety of undesirable diseases” (paragraph 40).  Formulation with a phytologically acceptable carrier is disclosed (paragraphs 27-38).  Application to the plant, foliage of the plant, soil, and area adjacent to the plant is disclosed (claims 29-30; paragraphs 26, 28, 43).  Application amount of about 0.1 to 4 pounds/acre, which is equivalent to about 112 to 4483 g/ha, is disclosed (paragraph 47).  
Leonard discloses the industry definition of “resistance” as loss of field control due to a shift in sensitivity (page 906, section2.2).  Resistance is managed in the field by, inter alia, mixing chemical pesticides (page 907, section 2.3.3).  
Issac further discloses the problem of resistant pathogens and teaches combination of fungicides for minimizing the development of resistance (see the entire article, especially the last paragraph on page 39).
The prior art does not explicitly exemplify a synergistic mixture of the compound of formula I and a sterol biosynthesis inhibitor fungicide such as prothioconazole, difenoconazole, and epoxiconazole, but the prior art is fairly suggestive of the same.  WO 2016/122802 teaches synergistic mixtures with other fungicides, including prothioconazole, difenoconazole, and epoxiconazole.  The ordinary skilled artisan would have been motivated to combine the fungicidal compound of formula I with another fungicide such as prothioconazole, difenoconazole, and epoxiconazole in order to expand the spectrum of control and minimize development of resistance.  
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.  
Evidence of synergistic activity disclosed in the specification has been given due consideration, but the evidence is not sufficient for the entire scope of the claims for the following reasons.
(1) Claim 1 reads on sterol biosynthesis inhibitor fungicides such as propiconazole, simeconazole, tridemorph, fenpropidin, spiroxamine, and fenhexamid.  There is no data for these sterol biosynthesis inhibitor fungicides.  Synergistic data for a mixture of tested fungicides would not be predictive of similar synergistic data for another, structurally divergent fungicide.  For example, the structure of epoxiconazole and fenhexamid are divergent as shown below, and data for a triazole sterol biosynthesis inhibitor would not be predictive for a structurally divergent sterol biosynthesis inhibitor such as fenhexamid.  
                       
    PNG
    media_image1.png
    200
    446
    media_image1.png
    Greyscale

					 Epoxiconazole

			
    PNG
    media_image2.png
    145
    255
    media_image2.png
    Greyscale


			                Fenhexamid
(2) Claim 2 is limited to the tested fungicides, but the ratio of the two fungicides in the mixture is unspecified.  For example, the tested range for compound of formula I to epoxiconazole is 10:1 to 1:1.6, but the claims are open to any ratio.  It would not be predictable what the result would be, for example if the ratio were 1:200, because there would be such a small amount of compound of formula I to exert its activity relative to the epoxiconazole that synergism cannot be predicted from the divergent tested ratios.  
Additionally, specification data fails to disclose the individual component data, so it cannot be determined whether far greater amount of epoxiconazole relative to compound of formula I would materially affect synergism disclosed at the tested ratio range.  
In In re Kollman, 201 USPQ 193 (CCPA 1979), a decision involving a synergistic herbicidal composition with specific ratios claimed, even though there was extensive data for 16:1, 8:1 and 4:1 ratios, the court affirmed the obviousness rejection of claim 1 which was directed to a ratio range of about 1:10 to 20:1.  Id. at 199-200.  The court held that Appellant’s data was sufficient only for claims 7 and 8, which were directed to 1:1 to 4:1.  
	Therefore, the specification data is not commensurate in scope with that of the claimed subject matter.  Evidence of nonobviousness, if any, must be commensurate in scope with that of the claimed subject matter.  In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Lindner, 173 USPQ 356, 358 (CCPA 1972).
Applicant’s arguments filed on 5/23/2022 have been given due consideration, but they were deemed unpersuasive for the following reasons.
	Applicant argues that WO 2016/122802 “does not disclose that the particularly claimed compound retains biological activity with a mixture, much less such a specific composition that provides synergistic activity.”  Applicant also argues that biological activity discovery is a recognized unpredictable art and the skilled artisan cannot have a reasonable expectation of success in making a synergistic mixture.  However, WO 2016/122802 teaches synergistic mixtures with other fungicides, including tebuconazole, prothioconazole, difenoconazole, and epoxiconazole (paragraphs 39-40).  The ordinary skilled artisan would have been motivated to combine the fungicidal compound of formula I with another fungicide such as epoxiconazole, prothioconazole, and difenoconazole in order to expand the spectrum of control and minimize development of resistance.  “Synergism” is defined in Applicant’s specification as occurring “when the activity of two or more compounds exceeds the activities of the compounds when used alone” (paragraph 5).  There is no exclusive measure of “synergism,” and it is the Examiner’s position that the prior art is suggestive of synergism; and the burden is on Applicant to establish that the claimed invention exhibits unexpected synergism, i.e. synergism that is unexpected even in view of prior art teachings of synergism as discussed above, which unexpected synergism is commensurate in scope with that of the claimed subject matter.  For the reasons set forth above, the Examiner maintains that Applicant’s evidence of asserted nonobviousness is not commensurate in scope with that of the claimed subject matter.  

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 16/610,116 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim 1 of the instant application is identical to claim 1 of the reference application.  Claim 1 is thereby rejected.  
In the response filed on 5/23/2022, Applicant requests that this rejection be held in abeyance.  Because this ground of rejection has not been overcome, it must be maintained.  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-5 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 21-23 of copending Application No. 16/610,116 (reference application) in view of WO 2016/122802.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
The reference application claims the same synergistic mixture a compound of formula I and sterol biosynthesis inhibitor (claim 1).  The reference application also recites the sterol biosynthesis inhibitor as including epoxiconazole, prothioconazole and difenoconazole (claim 2).  In the reference application claims, the ratio of compound of formula I to epoxiconazole substantially overlaps (reference application claim 6 vs. instant claim 3), and the ratio of compound of formula I to difenoconazole substantially overlaps (reference application claim 5 vs. instant claim 5).  Reference application claim 22 is directed to a synergistic composition comprising said mixture and an agriculturally acceptable carrier.  
Teachings of WO 2016/122802 were discussed above in a previous ground of rejection, and the discussion there is incorporated herein by reference.  In summary, WO 2016/122802 teaches the compound of formula I and its mixture with epoxiconazole, prothioconazole, or difenoconazole wherein the mixture ratio can range from 1:100 to 100:1.  
The reference application does not explicitly disclose the about 10:1 to 1.3:1 ratio of compound of formula I to prothioconazole (instant claim 4).  However, the reference application claim 1 is directed to synergistic fungicidal mixture comprising mixture a compound of formula I and sterol biosynthesis inhibitor, and WO 2016/122802 is suggestive of a ratio within 1:100 to 100:1.  Thus, all of the ratios of instant claims are suggested by the reference application claims, particularly in view of WO 2016/122802.     The claims of the reference application are directed to synergistic fungicidal mixtures, so synergistic result would have been expected.   
For these reasons, the ordinary skilled artisan would have recognized that the instant claimed invention is an obvious variation of the invention set forth in the reference application claims.  
In the response filed on 5/23/2022, Applicant stated that a terminal disclaimer would be filed, but it has not been filed as of the writing of this Office action.  Consequently, this ground of rejection is maintained.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 13-14 of U.S. Patent No. 11,206,828 in view of WO 2016/122802.  
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.  
	Patented claims 1-2 encompass a synergistic mixture of the compound of same formula I and at least one additional fungicide, which includes epoxiconazole and prothioconazole.  Patented claim 3 recites a ratio of compound of formula I to epoxiconazole of about 16:1, and patented claim 4 recites a ratio of compound of formula I to prothioconazole of about 1:1.  Patented claim 13 is directed to control of the pathogen that is the causal agent of barley scald, and patented claim 14 is directed to a synergistic, fungicidal composition comprising the fungicidal mixture and an agriculturally acceptable carrier.  
	Teachings of WO 2016/122802 were discussed above in the previous ground of rejection, and the discussion there is incorporated herein by reference.  In summary, WO 2016/122802 teaches the compound of formula I and its mixture with prothioconazole or epoxiconazole, wherein the mixture ratio can range from 1:100 to 100:1.  
	The patented claims do not explicitly disclose the same ratio range of the compound of formula I and epoxiconazole or prothioconazole.  Patented claims 1-2 do not specify a ratio range as set forth in the instant claims.  In patented claim 3, the ratio of compound of formula I to epoxiconazole is about 16:1, whereas the ratio of the instant claim 3 is about 10:1 to 1:1.6.  In patented claim 4, the ratio of compound of formula I to prothioconazole is about 1:1, and this ratio is encompassed by the ratio of the instant claim 4 of about 10:1 to about 1.3:1.  WO 2016/122802 is suggestive of a ratio within 1:100 to 100:1, so the ratios of instant claims 3-4 are suggested by the scope of patented claims 1-4, particularly in view of WO 2016/122802.  Patented claims are directed to synergistic fungicidal mixtures, so synergistic data of the instant specification would have been expected in view of the patented claim disclosure.
	For these reasons, the ordinary skilled artisan in this field would have recognized that the claimed invention is an obvious variation of the invention set forth in the patented claims.   
In the response filed on 5/23/2022, Applicant stated that a terminal disclaimer would be filed, but it has not been filed as of the writing of this Office action.  Consequently, this ground of rejection is maintained.
	For the foregoing reasons, no claim can be allowed at this time.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699